Citation Nr: 9933339	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  99-07 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a low back 
disorder, including migraine headaches and a nervous disorder 
claimed as secondary.


REPRESENTATION

Appellant represented by:	Nancy Lee Presson, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied the 
appellant's claim for service connection for residuals of a 
low back disorder.  Thereafter, the appellant filed a timely 
notice of disagreement and substantive appeal pertaining to 
this decision.

In September 1999, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's inservice back injuries were acute and 
transitory. 

3.  There is no competent medical evidence of a chronic back 
disorder having been incurred or aggravated during service.  
The report of the veteran's discharge examination, dated June 
1971, noted that his spine was normal.

4.  A post service treatment report, dated November 1983, 
noted the veteran's complaints of "intermittent low back 
pain with leg pain on either the left or right side for about 
a year."  It also noted that the veteran "has been quite 
active doing a great deal of various manual physical jobs in 
the past and never had any back or leg pain."

5.  Subsequent post service medical treatment reports 
revealed treatment for a lumbar herniated disc, L5-S1, and 
spinal stenosis.  An X-ray examination of the veteran's back, 
dated October 1998, revealed an impression of fairly advanced 
selective lumbar spondylosis at L5-S1 with idiopathic 
dextroscoliosis of upper lumbar spine.

6.  The veteran's current back disorder is not shown to be 
causally related to his active duty service.


CONCLUSION OF LAW

Residuals of a low back disorder, including  migraine 
headaches and a nervous disorder, were not incurred in, or 
aggravated by, the veteran's active duty military service.  
38 U.S.C.A. §§ 101(16), 1110, 1112, 1154 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be granted for a disability that 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997)."

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation from service revealed that he served on 
active duty in the United States Army from July 1968 to July 
1971.  The veteran's entrance examination, dated July 1968, 
noted essentially normal findings throughout.  A review of 
the veteran's service medical records revealed treatment for 
a variety of conditions, including low back pain.  An 
inservice treatment report, dated October 1968, noted the 
veteran's complaint of low back pain for the past three days.  
A November 1968 treatment report noted the veteran's 
complaints of continuing low back pain.  Physical examination 
of the veteran's back revealed "normal findings."  An X-ray 
examination of the back, performed in November 1968, was 
normal.  In January 1969, the veteran sought treatment for 
recurrent low back pain.  A treatment report, dated June 
1969, noted that the veteran had fallen injuring the lumbar 
region of his back.  Physical examination revealed "spasm, 
paravertebral group.  No other findings."  X-ray examination 
of the back was negative.  A May 1970 treatment report noted 
the veteran's complaints of back trouble.  A neurological 
examination was performed and the findings were negative.  
The report recommended Williams' exercises.  In June 1971, 
the veteran's discharge examination was conducted.  The 
report of this examination noted that the veteran's spine and 
extremities were normal.  A medical history report, completed 
at that time, indicated that the veteran did not have back 
trouble of any kind.

Post service medical treatment reports, from November 1983, 
were submitted in support of the veteran's claim.  A 
hospitalization report, dated November 1983, noted that the 
veteran had sought treatment for "intermittent low back pain 
with leg pain on either the left or the right side for about 
a year.  The patient has been quite active doing a great deal 
of various manual physical jobs in the past and never had any 
back or leg pain.  The patient states that he believes that 
the bouncing in the bus on the seats has aggravated his pain 
and really is responsible for this pain."  A preoperative 
evaluation revealed a concave left acute lumbosacral 
scoliosis with limited flexion of the spine at that location.  
No neurological abnormalities were found.  A myelogram was 
performed and showed a central disk protrusion at L5, S1, 
more on the right than left.  A microdiskectomy, L5, S1, on 
the right, was subsequently performed, and the veteran was 
given a final diagnosis of herniated disk at L5, S1, on the 
right.  A treatment report, dated February 1984, noted that 
the veteran "feels fine and feels completely able to return 
to his usual work."  

In April 1984, the veteran sought treatment for complaints of 
back pain after going over some bumps while riding a bus.  
The report noted an impression of acute lumbosacral spasm, 
status post L5-S1 microdiskectomy.  A treatment report, dated 
January 1985, noted that the veteran "had an exacerbation of 
symptoms recently while lifting furniture around his house."

In February 1985, the veteran filed an Application for 
Compensation or Pension, VA Form 21-526, seeking a pension 
for his back condition.  On his application form, the veteran 
indicated that he had been receiving treatment for a chronic 
back disorder since 1983.  Where the application form asked 
about inservice treatment for illness or injuries, the 
veteran indicated "none."

A treatment report, dated May 1985, noted that the veteran 
underwent a computerized tomography (CT) scan revealed a 
recurrent midline herniated disc.  The examining physician, 
N. Payne, M.D., stated:

He has apparently been dropped from the 
Workmen's Compensation benefits and/or 
his benefits from MARTA.  I'm not quite 
sure of the reason for this, but 
nonetheless I think he has a valid 
problem that was initially felt to be 
related to an on-the job injury and this 
certainly continues to be related to that 
on-the-job injury in my mind if the first 
problem was accepted as related to on-the 
job-injury.

Numerous records, dated in November 1985, were retrieved from 
the Social Security Administration.  A review of these 
records revealed that the veteran was granted Social Security 
disability benefits.  The decision noted that the veteran 
"has severe status-post L5-S1 microdisckectomy, with 
recurrent L5-S1 disc herniation or new herniation at L4-5."  
The report also noted that the veteran "has past relevant 
work experience as a bus operator and has also worked as a 
laborer and warehouse worker."  

In May 1989, another CT scan of the veteran's back was 
conducted and revealed a recurrent herniated disc at L5-S1 on 
the right side.  X-ray examination of the back, dated June 
1989, revealed disk space narrowing with sclerosis and 
spurring involving the L5-S1 space, consistent with 
degenerative disk disease.  In June 1989, the veteran 
underwent an L5-S1 microdiskectomy.  The report of this 
procedure noted that the veteran's post-operative condition 
was satisfactory.  

A treatment summary report, dated January 1998, was submitted 
by N. Payne, M.D.  The report of this examination noted that 
the veteran's gait was markedly uncomfortable.  A follow-up 
treatment report, dated March 1998, noted that the veteran 
had a narrowing of the spinal canal in the lower lumbar area.  
The report also noted that a magnetic resonance imaging 
examination, performed in January 1998, revealed "no 
herniated disc nor any sign of pressure on the L-5 or S-1 
nerve root.  There is an impressive spinal stenosis at L4-5.  
There is some narrowing at the L3-L4 level."

Medical treatment records, dated October 1998 through 
December 1998, were retrieved from the VA medical center in 
Atlanta, Georgia.  The report of a myelogram of the spine, 
performed in March 1998, noted an impression of severe 
central stenosis at L3-4 and L4-5 levels, mild central 
stenosis at L2-3, and a "component of underlying congenital 
stenosis due to relatively short pedicles."

In support of his claim, multiple lay statements were 
received from individuals associated with the veteran.  At 
the heart of these letters is the contention by these 
individuals that they were unaware of any of the veteran's 
back problems prior to his having entered military service, 
and that his back condition has been constant ever since his 
military service.

In November 1998, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that he injured his back 
during basic training carrying ammunition crates.  He also 
alleged that he injured his back unloading a truck while 
stationed at Fort Hood, Texas.  As a result of these 
injuries, the veteran claims to have had intermittent back 
pain ever since.  After his discharge from the service, the 
veteran testified that he was refused treatment at the VA 
hospital in Clairmont, Georgia.  He indicated that he 
subsequent treated his back condition himself with Doan Pills 
and by using other people's pain medicine.  The veteran 
reported that he went to work for the United States Post 
Office following his discharge from the service.  He 
testified that he was given a physical examination pursuant 
to this employment and that an X-ray examination of his back 
"was clear."  See Hearing transcript, November 25, 1998, p. 
16.  He left this job after approximately one year because he 
could not maintian his ability to lift the mail bags.  
Subsequently, the veteran worked as a cottage parent raising 
children, a driver for Georgia Pacific, and also as a prison 
guard at the Nebraska Penal Complex.  In December 1979, the 
veteran indicated that he went to work for MARTA.  He noted 
that he was required to take and pass a physical examination 
in order to obtain this position.  

The veteran's wife also testified at the RO hearing.  She 
indicated that she had married the veteran in May 1972, but 
that she knew the veteran prior to his having entered the 
service.  She reported that she was unaware of any back 
problems prior to his entry into the service.  Following his 
discharge from service, she indicated that the veteran 
complained of some back discomfort and that this condition 
has worsened ever since.  

In September 1999, a hearing was held before the Board at the 
RO.  At the hearing, the veteran testified that he developed 
back problems as a result of his inservice injuries.  He 
indicated that he has continued to experience back pain ever 
since these injuries were incurred.  He also claimed that as 
a result of his back disorder, he eventually developed a 
bipolar disorder and migraine headaches.  When questioned 
whether a physician had related these conditions to his low 
back disorder, the veteran stated "No. I'm not sure."  See 
Hearing transcript, September 15, 1999, p. 12.  Also 
testifying at this hearing was the veteran's wife.  She 
reported that the veteran first developed a back disorder 
during his active duty service.  She stated that "[a]fter he 
got out of service we were married and had a couple of 
children and at that time we enjoyed outdoors, camping and 
what have you."  Id. at 15.  In response to questions 
concerning when the veteran's back disorder started to affect 
his usual activities, the veteran's wife stated: "Well, it 
got really, really severe I'd say it was in the 80's, it was 
in the 80's.  I know and that's when we were still involved 
in outdoor activities and what have you and he'd complain, 
complain, complain."  When asked about the severity of the 
veteran's back problems at the time they married in 1971, the 
veteran's wife stated "Well, you know, at that time they 
were minor because he mentioned to me he had back problems 
but see he was young, a young adult, a young adult and 
sometimes you can't tell a young adult anything." Id. at 17.



III.  Analysis

The veteran's claim for service connection for residuals of a 
low back disorder, including secondary conditions of 
migraines and a nervous disorder, is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In this case, the veteran contends that he injured his back 
on two separate occasions during his active duty service.  
The determinative issues presented by this claim are: (1) 
whether the veteran incurred, or aggravated, a chronic back 
disorder during service; (2) whether he has a current 
disability; and, if so, (3) whether the current disability is 
etiologically related to his active military service.  As the 
veteran's alleged inservice back injuries were not sustained 
in combat, the presumption under 38 U.S.C.A. §1154 does not 
apply.

After a thorough review of the veteran's claim file, the 
Board concludes that the medical evidence of record does not 
show that a chronic back disorder was incurred during 
service. See 38 C.F.R. § 3.303(b) (1999).  Although the Board 
accepts the veteran's contention that he injured his back as 
alleged during service, there is no indication that he 
sustained a chronic back disorder as a result of these 
incidents.  There is no diagnosis of a chronic back disorder 
noted in the veteran's service medical records.  X-ray 
examinations of the veteran's spine, performed in November 
1968 and June 1969, revealed normal findings.  His final 
inservice treatment for back pain occurred in May 1970, one 
year prior to his final discharge in July 1971.  A 
neurological examination, performed at that time, was 
negative.  The veteran's discharge examination, dated June 
1971, noted that his spine and lower extremities were normal.  
A medical history report, completed at that time, noted that 
the veteran did not have back trouble of any kind.  

The first post service medical evidence of record noting any 
treatment for a back disorder is dated November 1983, over 12 
years after the veteran's discharge from the service.  That 
treatment report indicated that the veteran started to 
experience intermittent low back pain with leg pain one year 
earlier.  The report also noted that the veteran "has been 
quite active doing a great deal of various manual physical 
jobs in the past and never had any back or leg pain."

Through his statements and testimony herein, the veteran has 
alleged that he has experienced continuing back pain ever 
since his discharge from the service.  However, in light of 
the medical evidence of record, lay statements are not 
competent to establish the onset of a chronic disability 
during service.  Lay evidence alone will not support a 
finding on a medical question requiring special expertise or 
special knowledge, such as diagnosis or causation of a 
disease.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  As noted above, 
the veteran last sought treatment during service for back 
pain in May 1970, over one year before his final discharge.  
The veteran's discharge examination, performed in June 1971, 
noted that his spine and extremities were normal.  In his 
testimony herein, the veteran indicated that he passed a 
physical examination pursuant to his post service employment 
with the United States Post Office and that an X-ray 
examination of his back, performed at that time, was clear.  
A post service treatment report, dated November 1983, noted 
that the veteran "never had any back or leg pain."  It also 
noted that the veteran "states that he believes that the 
bouncing in the bus on the seats has aggravated his pain and 
really is responsible for this pain." Finally, on his 
application form for a pension, dated February 1985, the 
veteran indicated that he began receiving treatment for a 
back disorder in 1983.  Where the application form asked for 
information concerning any inservice treatment for illness or 
injuries he may have received, the veteran indicated 
"none."  Thus, the objective evidence of record directly 
contradicts the veteran's claim of ongoing back pain 
following his discharge from the service. 

Under these circumstances, including the affirmative findings 
of a normal back on the veteran's discharge examination and 
the lack of any specific medical evidence showing treatment 
for a back disorder for over 12 years after the veteran's 
discharge from service, the Board concludes that the back 
injuries sustained during service were acute and transitory 
and resolved without chronic residuals.

The veteran has also failed to establish the required nexus 
between his current low back disorder and his active duty 
military service.  See Caluza, 7 Vet. App. at 506, Dean v. 
Brown, 8 Vet. App. 449, 455 (1995), Slater v. Brown, 9 Vet. 
App. 240 (1996).  During the course of this appeal, the 
veteran testified and submitted statements, by himself and 
others, alleging that his current low back disorder is the 
result of his active duty service.  The testimony and 
statements given by the veteran and others, however, are not 
competent evidence to establish the etiology of his current 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because they are not shown to be 
physicians, these individuals are not competent to make a 
determination that his current back disorder is the result of 
inservice injuries over two decades ago. See Espiritu, 2 Vet. 
App. at 495; Grottveit, 5 Vet. App. at 93.  After a careful 
review of the veteran's claims file, the Board concludes that 
there is no competent evidence of record relating the 
veteran's current back disorder to his active duty service.  
A November 1983 treatment report noted that the veteran "has 
been quite active doing a great deal of various manual 
physical jobs in the past and never had any back or leg 
pain."  The November 1983 treatment report also noted that 
the veteran believed "that the bouncing in the bus on the 
seats has aggravated his pain and really is responsible for 
this pain."  A treatment report from N. Payne, M.D., dated 
May 1985, noted that "I think he has a valid problem that 
was initially felt to be related to an on-the job injury and 
this certainly continues to be related to that on-the-job 
injury in my mind if the first problem was accepted as 
related to on-the-job injury."

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a low back disorder 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Because the evidence is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999); Gilbert v. Derwinski, 1 Vet. App. at 55.  As the 
Board has denied service connection for a low back disorder, 
the veteran's claims for secondary conditions flowing 
therefrom, migraine headaches and a psychiatric disorder, are 
denied as well.  See 38 C.F.R. § 3.310 (1999).  The veteran 
does not claim that he developed headaches or a psychiatric 
disorder during service.

In reaching this decision, the Board fully acknowledges that 
additional evidence may exist which could be helpful to the 
veteran's claim.  At the hearing before the RO in November 
1998, the hearing officer informed the veteran that 
additional evidence may be available in this matter, and that 
this evidence may be beneficial to the veteran's claim.  
Specifically, the RO referenced possible additional medical 
evidence which may be available from J. Williams, M.D., and 
from the veteran's post service employers, the United States 
Post Office and MARTA.  The RO also informed the veteran of 
the importance of these records.  "I'm looking for medical 
evidence of a continuous, i.e. chronic problem since service 
up until 1983."  See Hearing transcript, November 25, 1998, 
p. 16.  At the veteran's November 1998 hearing, the veteran, 
through his attorney, agreed to submit three VA Form 4142s so 
that these records could be obtained.  Although given 60 days 
to complete this task, no forms were forthcoming.  In 
February 1998, the RO issued a Statement of the Case 
reminding the veteran and his representative that "none of 
the VA Forms 21-4142s have been received and associated with 
the claims file."  Still, no release forms were subsequently 
received.  "[T]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Under the circumstances presented in this case, the Board 
concludes that the RO has fulfilled its duty to assist the 
veteran.


ORDER

Service connection for residuals of a low back disorder, 
including secondary conditions of migraines and a nervous 
disorder, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

